Citation Nr: 1730996	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-68 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

2.  Entitlement to an evaluation in excess of 20 percent prior to September 22, 2011, an evaluation in excess of 30 percent on or after September 22, 2011, to April 14, 2015, and an evaluation in excess of 40 percent thereafter for right eye mild cataract with diabetic retinal changes claimed as vision problems associated with type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

3.  Entitlement to an evaluation in excess of 20 percent prior to September 22, 2011, an evaluation in excess of 30 percent on or after September 22, 2011, to April 14, 2015, and an evaluation in excess of 40 percent thereafter for left eye mild cataract with diabetic retinal changes claimed as vision problems associated with type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

4.  Entitlement to a compensable evaluation for onychomycoses of the bilateral feet.
5.  Entitlement to a compensable evaluation for hypertension.

6.  Entitlement to a skin condition, to include as due to herbicides. 

7.  Entitlement to service connection for a right ankle condition. 

8.  Entitlement to service connection for a left ankle condition.

9.  Entitlement to service connection for a right knee condition.

10.  Entitlement to service connection for a left knee condition. 

11.  Entitlement to service connection for a right foot condition (claimed as a chipped bone on heels and swelling), to include as secondary to type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

12.  Entitlement to service connection for a left foot condition (claimed as a chipped bone on heels and swelling), to include as secondary to type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

13.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Original jurisdiction of the case has been transferred to the VA RO in Houston, Texas.

In April 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The claim for a TDIU is reasonably raised in the context of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  In April 2017, the Veteran testified that his service-connected disabilities prevented him from obtaining gainful employment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he was receiving current treatment for his claimed disabilities at the VA Medical Center in Houston, Texas.  However, a review of the record indicates that these records are missing.  The most recent VA treatment records associated with the record are dated in 2014.  The Veteran also testified that he was in receipt of Social Security Administration benefits.  These records have not been associated with the Veteran's file.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  The SSA and VA medical and other records must be obtained upon remand.  See 38 C.F.R. § 3.159(c)(2) (2016).  

The Veteran testified that his type II diabetes mellitus required restricted diet, insulin, and restricted exercise.  In April 2015, the Veteran underwent his most recent VA examination to determine the current severity of his type II diabetes mellitus.  The VA examiner indicated that the Veteran's diabetes was treated only with insulin.  Thus, the evidence suggests that the Veteran's type II diabetes may have worsened since his last VA examination.  Therefore, a remand is necessary to afford the Veteran to determine the current severity of his type II diabetes mellitus.

The Veteran testified that his eye sight had worsened since his last VA examination in April 2015.  Since his last VA examination, the Veteran received injections in his eyes every three weeks and was forced to stop driving because of his vision.  Thus, the evidence suggests that the Veteran's bilateral cataracts have worsened since his last VA examination.  Therefore, a remand is necessary to afford the Veteran to determine the current severity of his bilateral cataracts.

The Veteran testified that he injured his knees, feet, and ankles when heavy boxes fell on him during service.  The Veteran has also asserted that his bilateral feet disabilities may have been caused or aggravated by his service-connected type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.  In January 2008, the Veteran was afforded a VA examination.  The Veteran was diagnosed with bilateral calcaneal spurs, bilateral hallux valgus deformity, and osteoarthritis of the bilateral knees.  The VA examiner concluded that these disabilities were not due to an in-service injury or trauma.  However, the VA examiner did not provide a rationale for his conclusions or address the relationship between the Veteran's bilateral foot disabilities and his service-connected type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.  The Board finds that the VA medical opinion is inadequate as it is not supported by adequate rationale.  A VA examination and medical opinion are necessary upon remand.

Lastly, the Veteran testified that he had been diagnosed with eczema and asserted that his eczema was caused by his presumed in-service exposure to Agent Orange.  The Veteran has not been provided a VA examination to determine the nature and etiology of his claimed eczema.  Therefore, a remand is necessary to afford the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file all SSA determinations and medical records used by SSA to make any determination.  All attempts to obtain these records should be documented in the claims file.

2.  Associate with the claims folder records of the Veteran's VA treatment since 2014.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral mild cataracts with diabetic retinal changes.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral foot, ankle, and knee conditions.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral foot, ankle, and knee conditions were incurred during his active service.  The VA examiner should address the Veteran's contention that these conditions were caused by equipment falling on him and the "wear and tear" he sustained in service.

If the VA examiner finds that the Veteran's bilateral foot conditions were not incurred during active service, then he or she should address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral foot conditions were caused or aggravated beyond its natural progression by the service-connected type II diabetes mellitus with erectile dysfunction, onychomycoses of the bilateral feet, and hypertension.
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin condition.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed skin condition, to include eczema, was incurred during his active service.  The VA examiner is asked to address the Veteran's contention that his claimed skin condition was caused by his presumed exposure to Agent Orange in service.
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

7.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

